Citation Nr: 1124125	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to an initial compensable rating for left gastrocnemius muscle strain.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2009, in connection with his claim of service connection for a left calf disability, the Veteran underwent a VA general medical examination.  At that time, he complained of left calf pain at least monthly, but indicated that the pain could vary in frequency depending upon his level of activity.  The examiner found tenderness of the left calf and diagnosed chronic left gastrocnemius muscle strain.  

After service connection was established for the left calf disability, the Veteran complained in October 2009 of symptoms of weakness.  He submitted a private medical report, dated in July 2009, showing a complaint of pain in the left calf area for about two months.  He related a history of pain on and off ever since service.  Objective findings included slight tenderness over the left lower calf area without limitation of motion.  

In a May 2010 substantive appeal statement, the Veteran asserted that he routinely experienced loss of power and weakness of his left calf, which have affected him when he walked up and down stairs.  He stated that the pain forced him to slow down and stop.  He contended that his injury was a moderate disability and that he experienced discomfort on a daily basis.  



The left gastrocnemius muscle strain is evaluated as noncompensable under 38  C.F.R. § 4.73, Diagnostic Code 5311, for injuries to Muscle Group XI, which includes the muscles involved in the propulsion and plantar flexion of the foot.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

As it appears that the VA examination was insufficient for rating purposes, and that the Veteran's left calf muscle disability appears to have worsened over time, another VA examination is necessary under VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA muscle examination to determine the current severity of his service-connected left gastrocnemius muscle strain.  

The examiner is asked to comment upon whether the left calf exhibits loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement due to the service-connected disability.  The examiner is also requested to characterize the severity of the left calf disability as slight, moderate, moderately severe, or severe.  

2.  After the completion of the above development, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


